     Case 2:21-cv-00263-MCE-DMC Document 6 Filed 04/01/21 Page 1 of 2


 1   CHARLES D. MAY, ESQ.; STATE BAR NO.: 129663
     ANDREA BREUER, ESQ.; STATE BAR NO.: 161819
 2
       THARPE & HOWELL, LLP
 3   15250 Ventura Blvd., Ninth Floor
      Sherman Oaks, California 91403
 4   (818) 205-9955; (818) 205-9944 fax
     E-Mail: cmay@tharpe-howell.com
 5   E-Mail: abreuer@tharpe-howell.com
 6   Attorneys for Defendant,
           DOLLAR TREE STORES, INC.
 7

 8                         UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10

11   RICK DOUGLAS DALRYMPLE,                  Case No. 2:21-CV-00263-MCE-DMC
                                              (Butte County Superior Court Case
12                     Plaintiff,             No.: 20CV01793)

13   v.                                       [Assigned to Hon. Morrison C. England,
                                              Jr., District Judge]
14 DOLLAR TREE STORES, INC., a
   Virginia Corporation; and DOES 1 –         ORDER GRANTING THE PARTIES’
15 20, Inclusive,                             STIPULATION TO CAP PLAINTIFF’S
                                              JUDGMENT, AWARD, OR
16                     Defendants.            RECOVERY AND TO REMAND
17
                                              Complaint Filed: September 11, 2020
18

19
           The Court, having read and considered the Parties’ Stipulation to Cap
20
     Plaintiff’s Judgment, Award, or Recovery and to Remand, hereby ORDERS as
21
     follows:
22
           1.    Plaintiff RICK DOUGLAS DALRYMPLE’s total recovery from
23
     Defendant Dollar Tree Stores, Inc., for any injuries, damages, harms, or losses
24
     resulting from the alleged incident that occurred on Defendant DOLLAR TREE
25
     STORES, INC.’s premises on or about September 14, 2018, and which are the subject
26
     of the within action (formerly Butte County Superior Court Case No.: 20CV01793)
27
     (the “Litigation), including, but not limited to, economic and non-economic damages
28
                                              -1-
30           ORDER GRANTING THE PARTIES’ STIPULATION TO CAP
            PLAINTIFF’S JUDGMENT, AWARD, OR RECOVERY AND TO
31                              REMAND
                                            Case 2:21-cv-00263-MCE-DMC Document 6 Filed 04/01/21 Page 2 of 2


                                        1   as well as any award of attorneys’ fees and costs of suit (including any award of costs
                                        2   for the services of expert witnesses), is hereby capped at $74,999.99.
                                        3         2.     If any judgment or award, entered in his favor and against Defendant
                                        4   DOLLAR TREE STORES, INC., in the Litigation should exceed $74,999.99,
                                        5   inclusive of any award of attorneys’ fees and costs of suit (including any award of
                                        6   costs for the services of expert witnesses) Plaintiff RICK DOUGLAS DALRYMPLE
                                        7   has voluntarily waived the right to claim that portion of his final judgment or award
                                        8   which exceeds $74,999.99.
                                        9         3.     Should any judgment or award, inclusive of any award of attorneys’ fees
                                       10   and costs of suit (including any award of costs for the services of expert witnesses) be
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   entered in his favor and against DEFENDANT DOLLAR TREE STORES, INC., in
    THARPE & HOWELL, LLP




                                       12   the Litigation, in excess of $74,999.99, Plaintiff shall execute any necessary
                                       13   documents to reduce any such award or judgment to $74,999.99, and is barred from
                                       14   executing on any amount of the award or judgment in excess of $74,999.99.
                                       15         4.     Pursuant to the parties’ Stipulation, because this matter no longer exceeds
                                       16   $75,000.00, this Court no longer has subject matter jurisdiction and the matter is
                                       17   hereby REMANDED to the Superior Court for the State of California, County of
                                       18   Butte, Case No.: 20CV01793.
                                       19         5.     All pending dates in the Federal action are hereby vacated.
                                       20         IT IS SO ORDERED.
                                       21   Dated: March 31, 2021
                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                                                                       -2-
                                       30            ORDER GRANTING THE PARTIES’ STIPULATION TO CAP
                                                    PLAINTIFF’S JUDGMENT, AWARD, OR RECOVERY AND TO
                                       31                               REMAND
